UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4508


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JUSTIN GUNSIAN MATTHEWS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00293-NCT-1)


Submitted:    November 5, 2008             Decided:   November 20, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Salisbury, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Justin Gunsian Matthews

pled guilty to possession of a firearm during a drug trafficking

crime,    in    violation   of   18   U.S.C.        § 924(c)(1)(A)          (2006).     As

Matthews had previously pled guilty to possession of a firearm

during a drug trafficking crime, the district court imposed a

mandatory sentence under 18 U.S.C. § 924(c)(1)(C)(i) (2006) of

300   months’     imprisonment,       to    be      served     consecutive         to   any

undischarged sentence for his previous conviction.

               Matthews’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), challenging this

statutory sentence enhancement and alleging that, due to the

length and consecutive nature of the sentence, it constitutes

cruel     and    unusual    punishment         in     violation        of    the    Eighth

Amendment.        Counsel   states,        however,       that    he    has    found     no

meritorious grounds for appeal.                  We agree with his conclusion

and affirm. *

               We review Matthews’s sentence for abuse of discretion.

See Gall v. United States, 128 S. Ct. 586, 591 (2007).                             We will

affirm a sentence imposed by the district court if it is within

the   statutorily     prescribed      range         and   is   reasonable.          United


      *
       Although Matthews was informed of his right to file a pro
se supplemental brief, he has not done so.



                                           2
States v.     Hughes,        401    F.3d    540,     546-47    (4th   Cir.    2005).       A

statutorily        required        sentence     is    deemed    reasonable         per   se.

United States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).                              As

a    “conviction”         for     purposes     of    § 924(c)(1)      “refers       to   the

finding of guilt by a judge or jury that necessarily precedes

the entry of a final judgment of conviction,” Deal v. United

States, 508 U.S. 129, 132 (1993), we find that the district

court   did    not        abuse    its     discretion    by    enhancing       Matthews’s

sentence pursuant to § 924(c)(1)(C)(i).

              Next, Matthews asserts that the length and consecutive

nature of his sentence constitute cruel and unusual punishment

in   violation       of    the     Eighth     Amendment.        However,      this   court

rejected the same argument in United States v. Khan, 461 F.3d

477, 495 (4th Cir. 2006), when we held that lengthy, mandatory

sentences imposed pursuant to the “count-stacking” provision of

§ 924(c)      do     not     violate     the    Eighth     Amendment.          Therefore,

Matthews’s contention is without merit.

              In accordance with Anders, we have reviewed the record

in    this    case     and      found    no    meritorious      issues       for    appeal.

Accordingly, we affirm Matthews’s conviction and sentence.                               This

court requires that counsel inform Matthews, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Matthews requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

                                               3
then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Matthews.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4